Digitally signed by
                                                                             Reporter of
                                                                             Decisions
                                                                             Reason: I attest to
                             Illinois Official Reports                       the accuracy and
                                                                             integrity of this
                                                                             document
                                     Appellate Court                         Date: 2019.08.26
                                                                             15:23:29 -05'00'



             Okic v. Fullerton Surgery Center, Ltd., 2019 IL App (1st) 181074



Appellate Court          FERID OKIC, Plaintiff-Appellant, v. FULLERTON SURGERY
Caption                  CENTER, LTD., and ATHANASIOS DINIOTIS, M.D., a/k/a Thomas
                         Diniotis, Individually and as an Agent of Fullerton Surgery Center,
                         Ltd., Defendants (Athanasios Diniotis, M.D., a/k/a Thomas Diniotis,
                         Defendant-Appellee).



District & No.           First District, First Division
                         Docket No. 1-18-1074



Filed                    June 10, 2019
Rehearing denied         July 10, 2019



Decision Under           Appeal from the Circuit Court of Cook County, No. 14-L-008168; the
Review                   Hon. Ronald J. Bartkowicz, Judge, presiding.



Judgment                 Affirmed.


Counsel on               Anthony J. Peraica, of Anthony J. Peraica & Associates, Ltd., of
Appeal                   Chicago, for appellant.

                         Timothy G. Nickels, Catherine Basque Weiler, and Ryan C. Evans, of
                         Swanson, Martin & Bell, LLP, of Chicago, for appellee.
     Panel                     PRESIDING JUSTICE MIKVA delivered the judgment of the court,
                               with opinion.
                               Justices Pierce and Griffin concurred in the judgment and opinion.


                                               OPINION

¶1         Plaintiff Ferid Okic’s common bile duct was damaged during a routine gallbladder removal
      surgery. This injury went undiagnosed for over a month, requiring corrective surgery and
      significantly delaying Mr. Okic’s recovery. Mr. Okic sued his surgeon, Dr. Athanasios
      Diniotis, alleging both that he negligently performed the surgery and that he was negligent in
      providing postoperative care. Mr. Okic did not, however, retain an expert qualified to testify
      regarding the applicable standard of care for performing gallbladder removal surgery.
¶2         Just before the trial began, the trial court granted several of Dr. Diniotis’s motions
      in limine, including ones barring Mr. Okic from presenting any evidence related to the
      performance of the surgery because of the absence of expert testimony on this issue. The jury
      found against Mr. Okic and in favor of Dr. Diniotis on Mr. Okic’s remaining theory of
      negligence.
¶3         On appeal, Mr. Okic challenges the trial court’s in limine rulings barring him from
      presenting evidence related to the surgery itself and evidence that he contends would also have
      supported his claim of postoperative negligence. Mr. Okic also argues that the court should
      have granted his motion for a judgment in his favor or, in the alternative, for a new trial on his
      claim of postoperative negligence.
¶4         For the reasons that follow, we conclude that the trial court’s ruling precluding Mr. Okic
      from presenting any claim that Dr. Diniotis negligently performed the gallbladder removal was
      equivalent to the granting of an untimely dispositive motion. It was improper for Dr. Diniotis
      to present or for the trial court to entertain such a motion under the guise of a motion in limine.
      Because it is clear from the record, however, that Mr. Okic could not have presented evidence
      to support a claim of surgical negligence, we find no reversible error.
¶5         We further conclude that the trial court did not abuse its discretion in its other in limine
      rulings and that the jury’s verdict in favor of Dr. Diniotis on his remaining claim of negligent
      postsurgical care was supported by the evidence. Mr. Okic’s other arguments, which relate
      exclusively to damages, need not be addressed since there was no finding of liability.

¶6                                        I. BACKGROUND
¶7        Mr. Okic was diagnosed with gallstones in May 2012 and consulted with Dr. Diniotis in
      early August of that year regarding the need for an outpatient laparoscopic cholecystectomy
      (gallbladder removal surgery). Dr. Diniotis performed the surgery on August 18, 2012, and
      continued to monitor Mr. Okic over the next month. By September 22, 2012, Mr. Okic was
      jaundiced and bile was still collecting in a Jackson-Pratt drain left at the incision site rather
      than flowing, as it should have, directly through the common bile duct to his small intestine.
¶8        Mr. Okic was admitted to Our Lady of Resurrection Hospital (Resurrection) for a series of
      diagnostic tests, which revealed that his common bile duct had been severed. He was then
      transferred to Rush University Medical Center (Rush) on September 27, 2012, for further


                                                   -2-
       assessment. Mr. Okic was discharged on October 3, 2012, and returned to Rush on November
       16, 2012, for corrective surgery and follow-up care by Dr. Edie Chan. He was finally cleared
       to return to work at the end of January 2013.
¶9         On August 5, 2014, Mr. Okic sued Dr. Diniotis and Fullerton Surgery Center, Ltd.
       (Fullerton), where his cholecystectomy was performed, for negligence and negligent infliction
       of emotional distress. Fullerton settled the claims against it and is not a party to this appeal,
       but the claims against Dr. Diniotis proceeded to trial.

¶ 10                                        A. Motions in Limine
¶ 11        One week before trial, the trial court granted a number of Dr. Diniotis’s motions in limine
       to bar certain testimony and evidence. Several of these are at issue on this appeal.
¶ 12        Motions in limine Nos. 24 and 25 sought to bar Mr. Okic from offering any evidence that
       the injury to his common bile duct was the result of surgical negligence or “mistake” on the
       part of Dr. Diniotis. In support of these motions, Dr. Diniotis argued that a breach of the
       surgical standard of care could only be established through the testimony of a qualified medical
       expert. At argument, Mr. Okic’s counsel agreed that his expert witness, Dr. Carl Blond, would
       offer no opinion regarding the applicable surgical standard of care. Mr. Okic’s counsel argued
       that such testimony was unnecessary, both because a lay person would know that a surgeon
       should not cut the common bile duct during a gallbladder removal and because Mr. Okic could
       rely instead on what his counsel characterized as an “admission” by Dr. Diniotis. The trial
       court disagreed and granted the motions.
¶ 13        Motions in limine Nos. 21 and 27 sought to bar Mr. Okic from offering any evidence of
       Dr. Diniotis’s “domestic circumstances,” including any evidence tending to show that Dr.
       Diniotis was distracted by the fact that, in the month or two before Mr. Okic’s surgery, he
       learned that his son had brain cancer. At her deposition, Mr. Okic’s sister-in-law, Elvira Okic,
       testified that she had a conversation with Dr. Diniotis sometime after the surgery in which,
       according to the motion, “he allegedly told her that he had made a mistake during the August
       18, 2012, cholecystectomy and that he should [not] have been performing the procedure
       because his son had recently been diagnosed with a brain tumor.” At his own deposition, Dr.
       Diniotis acknowledged the timing of his son’s diagnosis, as well as the fact that his son passed
       away approximately a year and a half later, but denied making any statements to Ms. Okic
       regarding the effect, if any, of that situation on his performance as a doctor or surgeon.
¶ 14        The trial court granted these motions too, reasoning that evidence concerning Dr. Diniotis’s
       state of mind during surgery was not relevant because Mr. Okic had failed in the first place to
       establish either the relevant surgical standard of care or a breach of that standard. The court
       rejected Mr. Okic’s argument that evidence of the doctor’s conversation with Ms. Okic was
       still relevant to show that he was distracted during the postoperative period. The court noted
       that Mr. Okic and his family were free to testify about any inattention or failure on Dr.
       Diniotis’s part to promptly respond to their complaints but concluded that, absent any
       connection between his son’s diagnosis and Dr. Diniotis’s postoperative conduct, introducing
       such evidence to show that the doctor’s performance suffered as a result of events in his
       personal life was speculative.
¶ 15        Finally, the court granted motions in limine Nos. 26, 28, and 29, all relating to damages, in
       which Dr. Diniotis sought to bar evidence of damages not related to Mr. Okic’s postsurgical
       care and testimony by an economist regarding the value of his future lost wages, on the grounds

                                                   -3-
       that no medical testimony established that his injuries were permanent or ongoing.

¶ 16                                      B. Trial Testimony
¶ 17       A four-day trial was held in November 2017. The jury heard testimony from Mr. Okic and
       members of his family, from Dr. Diniotis and Dr. Chan, and from competing expert witnesses
       regarding the relevant postoperative standard of care. Mr. Okic’s medical records, including
       notes made by Dr. Diniotis and records kept by Fullerton, Resurrection, and Rush, were also
       entered into evidence, though they were not included in the record on appeal.

¶ 18                                          1. Dr. Diniotis
¶ 19       Mr. Okic first called Dr. Diniotis as an adverse witness. Dr. Diniotis testified that he went
       to medical school in Greece and moved to the United States in 1977. At the time of trial he had
       worked as a surgeon in Chicago for over 30 years. Dr. Diniotis agreed that his practice was a
       “one-man operation” and “very busy.” He was the only doctor in the practice, and his wife was
       his office manager.
¶ 20       Dr. Diniotis acknowledged that there was a language barrier between him and Mr. Okic, a
       Bosnian refugee whose English is limited, but noted that Mr. Okic was always accompanied
       by his brother, sister, or another family member, who Dr. Diniotis said spoke English “far
       better than [Mr. Okic].”
¶ 21       After a period of observation following his cholecystectomy, Mr. Okic was released to the
       care of his brother, Velid Okic, with instructions to keep the dressing on and to empty the
       Jackson-Pratt drain, left in his body to collect fluids, every four hours. Mr. Okic was given a
       note telling his employer he could not return to work until August 24, 2012. Dr. Diniotis
       explained that with a laparoscopic cholecystectomy, “the holes are very small, and people go
       back to work quickly.” He expected Mr. Okic to be fully functioning within six days of his
       surgery.
¶ 22       Dr. Diniotis saw Mr. Okic a total of seven times in the month following the surgery.
       Although Dr. Diniotis made no indication of an ongoing treatment plan for Mr. Okic in his
       notes, he testified that he “was watching [Mr. Okic] very closely” and “was really focused on
       the [Jackson-Pratt] drainage.” Dr. Diniotis saw no reason to weigh Mr. Okic or take his blood
       pressure following the surgery. He explained that his customary practice is to ask postoperative
       patients about their temperature, food intake, and whether they are experiencing pain and to
       only document “the abnormal things.” If everything is fine with a patient, the doctor writes
       nothing down in his notes.
¶ 23       A postoperative telephone assessment done by Fullerton staff on August 22 indicated that,
       four days after his surgery, Mr. Okic was experiencing mild nausea but no vomiting. At that
       time he reported bile drainage of 50 to 60 milliliters every four hours. Dr. Diniotis described
       this as “a little excessive but still expected.” He did not do anything in response to this
       information because there was, in his opinion, no need to.
¶ 24       On September 8, Dr. Diniotis noted that there was still bilious drainage but that it was
       “much less now,” and on September 15, he noted that there had been no drainage for two days.
       He explained that this was good. But his notes from September 20 indicated that bile had begun
       to drain again after the third day. None of these postoperative notes included any mention of
       pain or any other complaints.


                                                   -4-
¶ 25       Dr. Diniotis said he was surprised when, on September 22, Mr. Okic appeared jaundiced,
       and he admitted him to the hospital right away. He explained that jaundice was a sign that there
       was “some kind of obstruction *** in the common [bile] duct.” Dr. Diniotis agreed that his
       notation for this visit was the first one in which he mentioned any issue or complication with
       respect to Mr. Okic’s recovery.
¶ 26       Dr. Diniotis testified that he did not recall being shown a drainage log by Mr. Okic or his
       family members. He insisted that, if the drainage had been excessive, he would have written
       that down, “[s]o obviously that was not the case.” He agreed, however, that except for two to
       three days around September 15, Mr. Okic experienced a bile leak for the entire month of
       September. He insisted that there was no reason to do anything about this because Mr. Okic
       had no significant complaints, “like pain, jaundice or peritonitis [inflammation].”
¶ 27       Dr. Diniotis agreed that Mr. Okic followed all of his instructions and never missed a follow-
       up appointment. Although he also agreed that white stool and jaundice are indications of a bile
       leak, he denied that Mr. Okic or his relatives told him as early as September 8 that Mr. Okic
       was experiencing white stool. According to Dr. Diniotis, there was no indication on either
       September 8 or September 15 that Mr. Okic had a damaged common bile duct.
¶ 28       Plaintiff’s counsel attempted to question Dr. Diniotis about Dr. Chan’s subsequent
       conclusion that Mr. Okic’s common bile duct had been severed during the cholecystectomy
       performed by Dr. Diniotis. But, as the following exchange demonstrates, the court’s pretrial
       rulings put an end to this line of questioning:
                   “Q. It says ‘Transected bile duct.’ Do you see that?
                   A. I see that.
                   Q. What does that mean, sir, in your experience?
                   A. It means that the common [bile] duct had been transected.
                   Q. Meaning cut?
                   A. Cut.
                   Q. Did anyone else have their instruments and tools on August 18th, 2012 at the
               Fullerton Surgery Center on Mr. Okic other than yourself?
                   MR. NICKELS [(COUNSEL FOR DR. DINIOTIS)]: Objection, Your Honor,
               relevance, prior Court order.
                   THE COURT: I agree. We are going back to what I suggested or instructed to the
               jury. We are not going to focus in on the surgery except that it happened.
                   Q. So you don’t disagree with this pre and postoperative assessment, do you?
                   MR. NICKELS: Objection, Your Honor. Asked and answered.
                   THE COURT: Move on.”
¶ 29       Similarly, although the jury heard from Dr. Diniotis that cutting or injuring the common
       bile duct is not something a surgeon would intentionally do during gallbladder removal
       surgery, the trial court prevented Mr. Okic’s counsel from specifically questioning Dr. Diniotis
       regarding the surgical standard of care:
                   “[MR. PERAICA (COUNSEL FOR MR. OKIC)]: And when you went to operate
               on Mr. Okic, your intent was to remove the gallbladder, correct?
                   [DR. DINIOTIS]: That’s correct.
                   Q. Your intent was not to do anything with the common bile duct, correct?

                                                   -5-
                   A. That’s correct.
                   Q. And, in fact, the standard of care is that that is to be separated, identified and
               avoided?
                   MR. NICKELS: Objection, Your Honor.
                   THE COURT: We are not going to discuss this.
                   MR. PERAICA: I am just setting the background, Judge.
                   THE COURT: No, no, no. We are not going to discuss the procedure. We are going
               to focus on the fact that there was a complication and that it required postoperative care
               which you are saying was inadequate.
                   This is a given. We have [been] given the fact there was a complication. ***
                   MR. PERAICA: Judge, I am just trying to illustrate for the jury—
                   THE COURT: We have gone over this. *** Please move on.”
¶ 30       The fact that bile was again present in Mr. Okic’s Jackson-Pratt drain after a few days with
       no drainage did not immediately suggest to Dr. Diniotis that there was a common bile duct
       injury. He explained that pressure generated by the final stages of the healing process will
       sometimes force out more drainage. In Dr. Diniotis’s opinion, the injury to Mr. Okic’s common
       bile duct was “just one of the complications that [can] happen during surgery,” and he “did
       exactly what the standard of care requires” of a reasonably careful general surgeon providing
       postoperative care.

¶ 31                                             2. Ferid Okic
¶ 32       Mr. Okic gave his own account, through an interpreter, of the postoperative care he
       received from Dr. Diniotis. Mr. Okic recalled that he “could not eat” and “lost [a] substantial
       amount of weight” during the period of time between his surgery on August 18 and his
       hospitalization on September 22. He explained that he was “feeling very weak” and that, for
       “[t]he whole month of August [he] was basically lying down” and “lack[ed] energy to move
       or to do anything.”
¶ 33       Mr. Okic could not remember exactly when he became jaundiced but recalled that his
       family noticed it before he did. When prompted to say whether it might have been 20, 22, or
       23 days after his surgery, he simply stated “I do not recall.”
¶ 34       According to Mr. Okic, Dr. Diniotis only asked about his stool on two occasions, on
       September 22, 2012, when Mr. Okic was admitted to the hospital, and one other time, with Mr.
       Okic’s sister-in-law translating for him. He recounted those occasions as follows:
                   “A. Yes, on September 22nd. That is correct. And that I know. But before that he
               did not ask. Only one other time he asked. And that was when I was there with my
               sister-in-law. He did ask what kind of stool I am having and she told him, she translated
               for him, but then he did not do anything about that.
                   Q. And on September 22 Dr. Diniotis instructed you to go to the hospital?
                   A. Actually that day he said that I should go to the hospital on Monday. He told
               that to his nurse or his secretary. And then she turned around and then she said to doctor
               he is not looking good. He can die before Monday so he should be admitted right away.”




                                                   -6-
¶ 35                                           3. Elvira Okic
¶ 36        Just before Mr. Okic’s sister-in-law Elvira Okic took the stand, the trial judge reaffirmed
       his ruling barring testimony relating to a conversation she purportedly had with Dr. Diniotis in
       which he told her that he was under a lot of stress regarding his son’s cancer diagnosis and
       should not have performed Mr. Okic’s surgery that day. Plaintiff’s counsel moved orally for
       the testimony regarding that conversation to be admitted, not to establish the doctor’s mental
       state, but to show that he admitted to Ms. Okic that he made a mistake during the surgery. The
       trial court denied the request, saying “If he said I made a mistake in my postoperative
       procedure, that would be different but not in regard to the surgery, no.” Defense counsel agreed
       that plaintiff’s counsel should ask Ms. Okic leading questions on direct examination to ensure
       that she did not refer to the conversation about Dr. Diniotis’s son.
¶ 37        Ms. Okic told the jury that she observed Mr. Okic both before and after his surgery, and
       that “[a]fter he had surgery he looked worse than before,” he was weak, in pain, and “just not
       himself.” Ms. Okic took Mr. Okic to an appointment with Dr. Diniotis on September 8, 2012—
       20 days after his surgery—and served as his translator on that occasion because her English
       was better than his. Ms. Okic testified that at this appointment, which lasted approximately 15
       minutes, Mr. Okic told Dr. Diniotis, through her, that in the days leading up to September 8
       his stool was white, that he was in a lot of pain, and that he was worried because he was having
       a large volume of bile drainage. Ms. Okic said that the doctor’s response “was kind of
       dismissive” and “[h]e kind of indicated that that’s normal.” Ms. Okic was sure that she
       informed Dr. Diniotis then of the condition of Mr. Okic’s stool. At that same visit Dr. Diniotis
       or his staff also emptied Mr. Okic’s drain and changed the dressing. Ms. Okic noticed a lot of
       brownish fluid in the bag. According to her, Dr. Diniotis reassured her that it was “a lot of
       drainage but it’s okay.”
¶ 38        The second time Ms. Okic was present when Dr. Diniotis examined Mr. Okic was on
       September 22, when Mr. Okic was admitted to the hospital. She described for the jury how
       Mr. Okic’s condition had deteriorated between the two visits: “He was weaker. He was [in]
       more pain. His skin was pale, yellowish. He had [a] fever. He was really feeling bad.”
¶ 39        Ms. Okic said she had seen the drainage log that Mr. Okic’s sister Elvida Livadic kept for
       him and observed that it was “extremely detailed,” with “dates, times, and the amount of
       drainage.” Ms. Okic did not ever personally show this log to Dr. Diniotis, but she believed it
       was shown or communicated to him.
¶ 40        On cross-examination, Ms. Okic acknowledged that she did not independently remember
       the date of the September 8 visit, explaining “[l]ater on we realized” it was that day, based on
       the dates that Mr. Okic’s brother, who normally took him to his appointments, had been on
       vacation. Ms. Okic also recalled that the visit was about two weeks before Mr. Okic was
       admitted to the hospital, which corresponded with the September 8 date. Ms. Okic did not
       believe that there ever was a time between his surgery and his admission to the hospital on
       September 22 when Mr. Okic’s drainage decreased or stopped.

¶ 41                                         4. Elvida Livadic
¶ 42       Mr. Okic’s sister, Ms. Livadic, testified that Mr. Okic lives in the same building as her, she
       sees him every day, and in the weeks following his gallbladder removal surgery, she served as
       his caretaker. Ms. Livadic always recorded the date, time, and amount of fluid that she emptied
       from Mr. Okic’s Jackson-Pratt drain on a log, recalling that it was sometimes as much as 40 to

                                                   -7-
       60 milliliters. Around the middle of September, she gave that log to Mr. Okic to give to Dr.
       Diniotis. She also advised Mr. Okic, when he first told her his stool was white, “that he must
       tell the doctor and ask if that [was] normal.” She believed this was in the beginning of
       September but could not recall the exact date.
¶ 43        Ms. Livadic had lunch with Mr. Okic on September 18, 2012, and recalled being very
       concerned with his appearance at that time, stating: “He was yellow. His eyes were yellow.
       His skin was yellow. His face, whole body. I got very scared when I saw that.” According to
       her, Mr. Okic had also been vomiting that day, had had a fever off and on, and the drainage
       from the Jackson-Pratt drain was 20 or 30 milliliters of fluid. Although at other times the fluid
       may have appeared “light reddish” in color, she said this time it was “[l]ike blood red.” She
       called Fullerton to see if Mr. Okic could get an appointment with Dr. Diniotis that same day,
       but he did not meet with the doctor again until two days later, on September 20. Ms. Livadic
       recalled that, by September 22, when Mr. Okic was finally admitted to the hospital, he was “in
       a very, very bad condition.”

¶ 44                                          5. Dr. Carl Blond
¶ 45        At the time of trial Mr. Okic’s expert, Dr. Blond, had practiced as a doctor for over 30
       years, was board certified in internal medicine, and worked as the chief hospitalist at a county
       hospital in San Antonio, Texas. Dr. Blond explained that a hospitalist is the “attending doctor”
       in charge of a hospital patient, the one who calls on other doctors as needed to assist with the
       patient’s care and who coordinates discharge with the patient’s primary doctor and any
       specialists who will continue to see the patient.
¶ 46        Dr. Blond discussed the acronym “SOAP,” used by doctors when they make their rounds
       on patients. It entails a doctor asking a patient about his or her subjective complaints (“S”),
       collecting objective data like vital signs (“O”), assessing what is wrong with the patient (“A”),
       and formulating a plan for treatment (“P”). Dr. Blond explained that when this methodology
       is followed, the result is “an organized note which another doctor can look at and see what’s
       going on.” Not only is this an accepted procedure, but notes taken in this manner are now often
       required by electronic medical records systems. If any section of the SOAP rubric is not filled
       in, the system will consider the note to be incomplete. The majority of notes that Dr. Blond
       sees “are based on this type of system.”
¶ 47        Dr. Blond also testified that biliary disease is very common and in his career he has
       provided postoperative care to hundreds of patients following gallbladder removal surgery.
       According to Dr. Blond, 90% of such surgeries are laparoscopic. If there are no complications,
       pain usually subsides within a day and biliary drainage within a few days. “There may be some
       variation” in the amount of drainage, “but you expect it to progressively improve as the area
       heals up and the inflammation goes down.” Dr. Blond testified that Mr. Okic’s report to
       Fullerton of 50 to 60 milliliters of drainage every four hours on August 22—four days
       postsurgery—should have concerned Dr. Diniotis and caused him to order tests to see if there
       was a serious bile leak.
¶ 48        Dr. Blond explained that bile is excreted by the liver, through the bile duct, to the stomach
       to aid in digestion. A blockage or leak disrupts this flow, resulting in elevated bilirubin levels,
       very pale or white stool, and progressively worsening jaundice. When Mr. Okic was admitted
       to the hospital on September 22, his bilirubin level was 12.5, the upper limit for a normal result
       being a reading of only 1.

                                                    -8-
¶ 49       Dr. Blond reviewed Mr. Okic’s medical records in this case and the deposition transcripts
       of Mr. Okic, his family members, and Dr. Diniotis. Consistent with the report he prepared in
       this case, it was Dr. Blond’s opinion, to a reasonable degree of medical certainty, that Dr.
       Diniotis deviated from the postoperative standard of care. As Dr. Blond explained:
               “When I reviewed the records I felt there was a marked deviation due to multiple visits
               with a bile leak and no diagnostic workup. There was a marked delay in addressing a
               complication—a known complication of biliary surgery where there is a persistent leak
               which requires a prompt evaluation and treatment.
                   The patients that have biliary surgery that I see in a hospital, we get laboratory on
               them and what we expect is to see that bile drainage gradually taper away fairly rapidly,
               certainly within a week. And when it’s prolonged, we worry. One of the complications
               of bile duct surgery is, from a number of sources, leaking of the bile. Sometimes it can
               be fixed by a gastroenterologist. Sometimes it requires surgery. Sometimes a
               radiologist can be involved.
                   But you—when you have persistent drainage into your—into the Jackson Pratt
               drain that’s not going away, particularly if it’s bilious or, you know, dark brown or
               greenish brown, you have—after a relatively short period of time and it’s persisting
               after a week, you have to pursue possible diagnoses; and that means not just following
               up [with] a patient, but doing radiographic studies, checking laboratory tests, doing a
               careful physical exam of the abdomen, and I felt that this was not done up to the
               standard of care in this case.”
¶ 50       Dr. Blond said that he would have ordered diagnostic tests for Mr. Okic by August 25 at
       the latest because, “if a patient isn’t doing well and it’s been a week and they’re still draining,
       you want to pursue an evaluation.” According to Dr. Blond, most patients are “back to fully
       functional and back at work” within seven days.
¶ 51       On cross-examination, Dr. Blond acknowledged that at his deposition he testified that he
       prepared his report in this case after having reviewed Mr. Okic’s medical records from
       Fullerton, Resurrection, and Rush, but not Dr. Diniotis’s own notes. Dr. Blond explained that
       he may have mistakenly provided that answer based on the list of materials he included in the
       report. He testified that in actuality he “may well have looked at [Dr. Diniotis’s] notes” before
       rendering his opinions. Dr. Blond insisted, however, that he would have reached the same
       conclusion even without the notes based on Mr. Okic’s condition when he was finally admitted
       to the hospital.
¶ 52       Dr. Blond acknowledged that he is a frequent expert witness, reviewing 15 to 30 cases per
       year. He has been deposed approximately 500 times and has testified at trial between 40 and
       60 times, all across the country. However, this was the first case he had ever testified in
       concerning a gallbladder removal. His specialty is in fact nephrology, the study of the kidney.
       Although he characterized damage to the common bile duct during gallbladder removal
       surgery as a “known complication,” he also considered it relatively “uncommon,” having
       himself seen only two cases in the last five years.
¶ 53       Dr. Blond agreed that not every patient will be fully recovered from gallbladder surgery
       within a week but that “you would expect progressive improvement” during that time frame
       and that is what a doctor operating within the standard of care would be looking for. He agreed
       that in Mr. Okic’s case, the correct tests were eventually ordered, the correct diagnosis was
       made, and all of the correct treatment was provided. In his opinion, however, all of this should

                                                    -9-
       have happened about 28 days sooner.

¶ 54                                        6. Dr. Edie Chan
¶ 55       Portions of the video evidence deposition of Dr. Chan, a board-certified surgeon at Rush,
       were also played for the jury. Dr. Chan’s testimony, consistent with Rush’s records, was that
       Mr. Okic was admitted on September 27, 2012, for a six-day hospital stay. Mr. Okic presented
       with “right upper quadrant abdominal pain, jaundice, a bilirubin of 12, and elevated liver
       enzymes.” He was prescribed medication for his pain and two diagnostic tests were
       performed—an endoscopic retrograde cholangiopancreatography and a percutaneous
       transchepatic cholangiography. Mr. Okic was diagnosed with an “extrahepatic biliary
       obstruction [a blockage outside of the liver] due to [a] bile duct injury at [an] outside hospital.”
¶ 56       Mr. Okic was discharged from Rush on October 3 and returned for surgery to reconnect
       his bile duct to his intestines on November 16, 2012. At his final visit with Dr. Chan, on
       December 18, 2012, Mr. Okic had no complaints and his scar had healed. He was told he could
       return to work on January 28, 2013.

¶ 57                                         7. Dr. Eric Woo
¶ 58       Dr. Eric Woo, a board-certified general surgeon for 10 years, testified as Dr. Diniotis’s
       expert. Dr. Woo has provided postoperative care for hundreds of patients following gallbladder
       removal surgery and teaches postoperative care to doctors in training. Dr. Woo has served as
       chair of the department of surgery for the hospital where he works in northwest Indiana, which
       has a surgical staff of between 100 to 150. He was also recently invited to become a fellow in
       the American College of Surgeons. Dr. Woo stated that he was familiar with both the
       postoperative standard of care for gallbladder removal patients and the symptoms of a common
       bile duct injury. In this case he reviewed Mr. Okic’s medical records and the deposition
       testimony of Mr. Okic and his family members, Dr. Diniotis, and Dr. Blond. Dr. Woo’s expert
       opinion, within a reasonable degree of medical certainty, was that, in providing postoperative
       care to Mr. Okic from August 18, 2012, to September 22, 2012, Dr. Diniotis adhered to the
       relevant standard of care.
¶ 59       Dr. Woo acknowledged that, at all but one of Mr. Okic’s seven postoperative visits, Dr.
       Diniotis noted that there was bile drainage in the Jackson-Pratt drain. But the doctor’s notes
       also included other information, such as “appetite good, abdomen soft, [and] drainage much
       less now.” Dr. Woo explained that, although the “S-O-A-P” acronym is something medical
       students are taught to remind them what questions to ask a patient during follow-up visits, not
       following the methodology precisely in one’s notetaking is not a deviation from the standard
       of care.
¶ 60       Dr. Woo then went through each of the seven follow-up visits that Mr. Okic had with Dr.
       Diniotis, explaining that in each of them Dr. Diniotis met the standard of care because Mr.
       Okic appeared to be improving and the doctor continued to monitor his recovery closely. Dr.
       Woo testified that, contrary to Dr. Blond’s views, the normal recovery time for a laparoscopic
       cholecystectomy is not necessarily one week, nor does the standard of care necessarily require
       diagnostic testing whenever there is continued bile leakage 10 days after surgery. In Dr. Woo’s
       opinion, Dr. Diniotis provided appropriate postoperative care to Mr. Okic. He saw Mr. Okic
       frequently, regularly documented those appointments, and had a plan for Mr. Okic’s continued
       care. When signs of a common bile duct injury presented themselves, Dr. Diniotis promptly

                                                    - 10 -
       had Mr. Okic admitted to the hospital for diagnostic testing. Dr. Woo testified that what
       happened next, including the reconstruction surgery, would still have been necessary even if
       the common bile duct injury had been diagnosed sooner.
¶ 61       On cross-examination, Dr. Woo confirmed that he had never testified as an expert witness
       before. He could not recall, in his 10 years of practice, a situation where a bile duct had been
       cut or damaged during gallbladder removal surgery. Dr. Woo agreed that his report in this case
       was prepared, with his help and ultimate approval, by defense counsel. He also acknowledged
       that it is important for a doctor’s notes to be both accurate and complete and that Dr. Diniotis’s
       postoperative notes did not “follow an exact SOAP note.” He explained that the level of detail
       doctors include in their notes “varies greatly” and notes like those taken by Dr. Diniotis are
       typical for some practitioners.
¶ 62       The jury deliberated and returned a verdict in favor of Dr. Diniotis and against Mr. Okic
       on both counts. Mr. Okic filed a posttrial motion, arguing that he was entitled to a judgment
       notwithstanding the verdict or, in the alternative, to a new trial. Following briefing and
       argument, the trial court denied the motion and entered judgment on the jury’s verdict.

¶ 63                                       II. JURISDICTION
¶ 64       The trial court entered judgment on the jury’s verdict on November 17, 2017, and denied
       Mr. Okic’s timely posttrial motion on April 17, 2018. Mr. Okic appealed on May 15, 2018.
       We have jurisdiction pursuant to Illinois Supreme Court Rules 301 (eff. Feb. 1, 1994) and 303
       (eff. July 1, 2017), governing appeals from final judgments entered by the circuit court in civil
       cases.

¶ 65                                           III. ANALYSIS
¶ 66                                        A. Motions in Limine
¶ 67       In his challenges to the trial court’s pretrial rulings, Mr. Okic raises two claims of error:
       (1) he should not have been completely barred from presenting evidence of surgical negligence
       to the jury and (2) his sister-in-law, Elvira Okic, should have been allowed to tell the jury about
       the conversation she had with Dr. Diniotis concerning the effect of his son’s recent medical
       diagnosis on his ability to do his job. We consider each ruling in turn.


¶ 68                  1. Taking the Issue of Surgical Negligence Away From the Jury
¶ 69       The trial court in this case concluded that, absent any expert testimony establishing the
       applicable surgical standard of care, what happened during Mr. Okic’s gallbladder removal
       surgery was irrelevant. The jury knew that Mr. Okic’s common bile duct was injured during
       that surgery and knew that this condition, once detected, required corrective surgery, but the
       court prevented Mr. Okic’s counsel from eliciting any testimony regarding why or how the
       injury occurred.
¶ 70       It is well settled that in a medical malpractice action, the plaintiff bears the burden of proof
       for establishing the proper standard of care against which the defendant’s conduct is measured,
       the unskilled or negligent failure to comply with the applicable standard, and a resulting injury
       proximately caused by the defendant’s want of skill or care. Purtill v. Hess, 111 Ill. 2d 229,
       241-42 (1986); Johnson v. Ingalls Memorial Hospital, 402 Ill. App. 3d 830 (2010). It is also

                                                    - 11 -
       established that a plaintiff must generally present the testimony of a qualified expert to satisfy
       his burden of establishing the standard of care. Snelson v. Kamm, 204 Ill. 2d 1, 43-44 (2003).
       In assessing whether proper expert testimony has been offered, an expert qualified in one area
       may not be qualified in another area. See Northern Trust Co. v. Upjohn Co., 213 Ill. App. 3d
       390, 406-07 (1991) (holding that an emergency physician was not competent to testify
       regarding the standard of care for an obstetrician in a gynecological ward).
¶ 71        Here, it was undisputed that Mr. Okic’s only medical expert, Dr. Blond, was not board-
       certified in general surgery, had never performed a gallbladder removal surgery, and was—by
       his own admission—unable to provide testimony regarding the applicable surgical standard of
       care or whether the injury to Mr. Okic’s common bile duct was caused by a deviation from that
       standard of care. In lieu of the requisite expert testimony, Mr. Okic argued that (1) lay jurors
       could appraise Dr. Diniotis’s conduct without the aid of expert testimony and (2) Dr. Diniotis’s
       comments to Elvira Okic amounted to an admission that he breached the surgical standard of
       care. The trial court correctly concluded that these arguments lacked merit as a matter of law.
¶ 72        Prairie v. University of Chicago Hospitals, 298 Ill. App. 3d 316 (1998), cited by Mr. Okic
       for the proposition that lay jurors can, in limited circumstances, substitute their own common
       sense for expert testimony, did not involve a surgical standard of care. The plaintiff in that case
       was put on bed rest following back surgery. Id. at 319. When the plaintiff’s doctor changed his
       order to “ ‘increase activity’ ” and “ ‘up as tolerated with assist,’ ” the defendant nurse was
       alleged to have forcibly pulled the plaintiff—who was yelling and pleading that she was in
       pain and “was going to throw up or faint”—out of bed and tied her to a chair while she made
       the patient’s bed. Id. at 319-20. This was clearly not in keeping with the doctor’s instructions,
       and the court concluded that, “under the particular circumstances of [the] case, the alleged
       negligence [was] so grossly apparent that a layperson [could] readily appraise it using his or
       her everyday knowledge.” Id. at 326.
¶ 73        Far more in keeping with the facts of this case is Walski v. Tiesenga, 72 Ill. 2d 249 (1978).
       Although our supreme court noted in that case that expert testimony is not always required, it
       went on to find that the kind of medical malpractice case presented there was “not the type of
       situation in which the common sense of laymen could provide the standard of care.” Id. at 257.
       Walski, like this case, involved a surgery in which a piece of anatomy was inadvertently and
       incorrectly severed; the surgeon failed to identify the “left recurrent laryngeal nerve” during
       thyroid surgery and cut it, resulting in vocal cord paralysis. Id. at 252, 255, 257. Our supreme
       court contrasted that type of situation from malpractice claims in which expert testimony may
       not be necessary, such as “sponges left in the abdomen, instruments left after surgery, and X-
       ray burns.” Id. at 257. Here, even Mr. Okic’s own expert, Dr. Blond, acknowledged that injury
       to the common bile duct, although something to be avoided, is a “known complication” of
       gallbladder removal surgery. Whether and when the presence of such a complication is the
       result of medical malpractice is not something a lay juror can decide without expert testimony.
¶ 74        The trial court also properly refused to treat what Dr. Diniotis purportedly said to Ms. Okic
       as an admission by the doctor that could substitute for such expert testimony. A comment by
       the doctor that, in hindsight, he felt he was too distracted at the time of the surgery and should
       not have gone ahead with it suggests why he may have deviated from the standard of care, but
       it is not the same as an admission that he did deviate from that standard. And even if—as
       plaintiff’s counsel attempted to reframe the issue at oral argument before this court—the
       admission was that Dr. Diniotis deviated from the standard of care even by going ahead with

                                                   - 12 -
       the surgery when he may have been distracted, Mr. Okic still had no expert to establish that
       such a deviation was the cause of Mr. Okic’s injury. See Hemminger v. LeMay, 2014 IL App
       (3d) 120392, ¶ 15 (to establish proximate cause in a medical malpractice case, a plaintiff must
       prove that the defendant’s negligence “more probably than not” caused the plaintiff’s injury
       (internal quotation marks omitted)).
¶ 75        Ms. Okic’s deposition was not included in the record on appeal. All we know of what she
       said comes from defense counsel’s summary of her testimony in Dr. Diniotis’s motion
       in limine: that Dr. Diniotis purportedly told Ms. Okic that “he had made a mistake during the
       August 18, 2012, cholecystectomy and that he should [not] have been performing the
       procedure because his son had recently been diagnosed with a brain tumor.” Mr. Okic does not
       dispute this characterization and has pointed to nothing in the record to clarify or add to it. On
       its own, the paraphrased testimony can in no way be considered a clear admission establishing
       the applicable surgical standard of care, a breach of that standard, and proximate causation.
¶ 76        The trial court’s reasoning on these points was thus legally correct. This reasoning may
       have formed an appropriate basis, earlier in the case, on which to grant a motion for partial
       summary judgment in Dr. Diniotis’s favor. It likewise would have been an appropriate basis
       for a directed verdict in the doctor’s favor at the conclusion of Mr. Okic’s case-in-chief.
       Procedurally, however, we are troubled by the use of a motion in limine to effectively dispose
       of a large portion of this case on the eve of trial.
¶ 77        As this court made clear in Cannon v. William Chevrolet/Geo, Inc., 341 Ill. App. 3d 674,
       681 (2003), “[m]otions in limine are not designed to obtain rulings on dispositive matters but,
       rather, *** to obtain rulings on evidentiary matters outside the presence of the jury.” (Emphasis
       in original.) In Cannon, the defendant car dealership filed a motion in limine seeking to bar
       any evidence at trial that it had refused to repair the plaintiff’s vehicle, on the grounds that she
       had failed to give proper notice of her warranty claims. Id. We concluded that a motion
       in limine was “not the proper vehicle for the relief sought”—i.e., the dismissal of entire claims
       as a matter of law—and that the defendant had “misunder[stood] the purpose” of such a motion.
       Id.
¶ 78        Here, although presented, argued, and ruled upon as motions in limine, Dr. Diniotis’s
       motions in limine Nos. 24 and 25—like the motion presented in Cannon—asked the trial court
       to do more than bar evidence from a specific source. Motion in limine No. 24 asked the court
       “to bar any evidence, testimony, questioning, argument or innuendo that Dr. Diniotis was
       negligent in performing the August 18, 2012 cholecystectomy and/or Dr. Diniotis negligently
       caused Mr. Okic’s common bile duct injury.” (Emphasis added.) Motion in limine No. 25
       asked the court to bar all “evidence, testimony, questioning or argument that Dr. Diniotis ‘made
       a mistake’ during the August 18, 2012 surgery.” These were not evidentiary rulings but rulings
       that disposed of an entire theory of liability. The trial court judge acknowledged as much.
       Sustaining an objection to a portion of Dr. Chan’s deposition, in which the doctor was asked
       about what happened during Mr. Okic’s gallbladder removal surgery, the court stated “we have
       ruled that that was not going to be part of the cause of action except for historical purposes.”
       (Emphasis added.)
¶ 79        A dispositive motion filed a week before trial is plainly untimely. See 735 ILCS 5/2-
       1005(c) (West 2016) (providing the nonmovant with an opportunity to demonstrate the factual
       basis for his complaint or to establish the existence of one or more genuine issues of material
       fact); Cook County Cir. Ct. R. 2.1(f) (Aug. 21, 2000) (providing that “except by prior leave of

                                                    - 13 -
       court and for good cause shown,” all motions for summary judgment “shall be filed and duly
       noticed for hearing such that the motion comes before the court for initial presentation and
       entry of a briefing schedule not later than forty-five (45) days before the trial date”).
¶ 80        Here, although Dr. Blond certainly indicated in the report he prepared shortly after the
       complaint in this case was filed that he would render opinions at trial on both the surgical and
       postsurgical standards of care, it was clear to all concerned by the time of his deposition in
       early August 2017 that Dr. Blond had “no intention of reviewing if there was some type of
       surgical error” in this case. That was still over three months before the trial began.
¶ 81        It is generally reversible error when a trial court grants an untimely motion for summary
       judgment. As in Silverstein v. Brander, 317 Ill. App. 3d 1000, 1005 (2000), it may be apparent
       from the record that a party has “used the in limine procedure solely to avoid the requirements
       for dispositive motions, although they knew [their] motion was, in effect, a summary judgment
       motion.” Or, as in Peterson v. Randhava, 313 Ill. App. 3d 1, 10-11 (2000), where the scope of
       discovery was narrowly tailored, it may be impossible to say what countervailing evidence the
       nonmovant might have presented if given notice and time to sufficiently respond to the
       dispositive motion.
¶ 82        In rare cases, however, granting an untimely dispositive motion styled as a motion in limine
       will simply result in no prejudice. We recognized this possibility in Seef v. Ingalls Memorial
       Hospital, 311 Ill. App. 3d 7 (1999). The plaintiffs in that case sued their hospital and doctor
       for the wrongful death of their stillborn son, alleging that the hospital’s nurses should have
       conveyed certain information to the doctor sooner and the doctor in turn should have decided
       sooner to deliver the baby by caesarean section. Id. at 9-11. One week before trial, the hospital
       filed a motion in limine to bar evidence that its nurses had deviated from the standard of care,
       on the basis that the plaintiffs had no expert who would testify that such deviations caused the
       baby’s death. Id. at 11-12. The trial court granted the motion, and the hospital immediately
       sought and was granted dismissal of the claim against it for a lack of proximate cause. Id. at
       12.
¶ 83        Although not convinced that the motion in limine in Seef was really an untimely motion
       for summary judgment, we assumed, arguendo, that even if it was, this was “not [a] ground
       for reversal where *** no injustice [had] been done to anyone.” (Internal quotation marks
       omitted.) Id. at 18. Because the plaintiffs had no expert testimony to prove an essential element
       of their case, there were “no genuine issues of material fact for a jury to consider.” Id. at 18-
       19.
¶ 84        The same is true here. Mr. Okic took discovery on what happened during his
       cholecystectomy. He knew what all of the witnesses in the case had said at their depositions
       about that procedure. If there was any other evidence to present or testimony he hoped to elicit
       at trial that could have properly supported his claim that his common bile duct was injured as
       a result of Dr. Diniotis’s surgical negligence, Mr. Okic had every reason to raise that evidence
       or anticipated testimony with the trial court in response to the motion in limine.
¶ 85        In sum, the trial court erred by granting Dr. Diniotis’s motions in limine Nos. 24 and 25.
       The motions were improper and untimely dispositive motions. On the record presented,
       however, that error does not require reversal because it resulted in no prejudice. As we
       recognized in Seef, “[t]he law does not require the doing of a useless act.” (Internal quotation
       marks omitted.) Id. at 20. As we noted was possible in Seef, here it is clear that the improper
       use of motions in limine to obtain dispositive rulings resulted in no actual prejudice to Mr.

                                                  - 14 -
       Okic.

¶ 86                                2. Dr. Diniotis’s Purported Admission
¶ 87        Mr. Okic also argues that even if the statement by Dr. Diniotis did not establish a breach
       of the surgical standard of care, Ms. Okic should still have been allowed to tell the jury what
       the doctor told her as evidence of his mental and emotional state during and after the surgery.
       It is within the discretion of the trial court to decide whether evidence is relevant and admissible
       for a particular purpose, and a reviewing court will not disturb the circuit court’s decision
       absent a clear abuse of that discretion. In re Marriage of Bates, 212 Ill. 2d 489, 522 (2004).
       An abuse of discretion occurs only where no reasonable person would take the position adopted
       by the trial court. Dawdy v. Union Pacific R.R. Co., 207 Ill. 2d 167 (2003).
¶ 88        We cannot find that exclusion of this evidence was an abuse of discretion. Where, as here,
       a breach of the standard of care cannot legally be shown, evidence tending to show why a
       doctor may have breached the standard is simply not relevant. Given Mr. Okic’s failure to
       establish the relevant surgical standard of care, the trial court did not abuse its discretion by
       barring testimony concerning the purported conversation between Ms. Okic and Dr. Diniotis.
¶ 89        Mr. Okic also argues that this conversation was relevant to show that Dr. Diniotis continued
       to be distracted by his son’s condition during the period of time that he provided postoperative
       care to Mr. Okic. But defense counsel represented to the trial court that, at her deposition, Ms.
       Okic only related the doctor’s distraction to the time of the surgery. Counsel for Mr. Okic did
       not refute this, and there is no other summary of the testimony in the record. Mr. Okic has not
       carried his burden of demonstrating to us that the trial court abused its discretion in disallowing
       the evidence for this purpose.

¶ 90                    B. Sufficiency of the Evidence Supporting the Jury’s Verdict
¶ 91        On Mr. Okic’s claim of postoperative negligence—the portion of his case that did go to
       trial—Mr. Okic challenges the trial court’s denial of his posttrial motion for a directed verdict
       or, in the alternative, for a new trial. Although both requests concern the sufficiency of the
       evidence, different legal standards govern the two forms of relief.
¶ 92        A directed verdict or judgment n.o.v. is proper “when all of the evidence, when viewed in
       its aspect most favorable to the opponent, so overwhelmingly favors [the] movant that no
       contrary verdict based on that evidence could ever stand.” (Emphasis added and internal
       quotation marks omitted.) Lazenby v. Mark’s Construction, Inc., 236 Ill. 2d 83, 100 (2010).
       “In ruling on a motion for a judgment n.o.v., a court does not weigh the evidence, nor is it
       concerned with the credibility of the witnesses; rather it may only consider the evidence, and
       any inferences therefrom, in the light most favorable to the party resisting the motion.” Maple
       v. Gustafson, 151 Ill. 2d 445, 453 (1992). If “reasonable minds might differ as to inferences or
       conclusions to be drawn from the facts presented,” then a directed verdict is inappropriate.
       Pasquale v. Speed Products Engineering, 166 Ill. 2d 337, 351 (1995). We review the denial of
       a directed verdict de novo. Lazenby, 236 Ill. 2d at 100.
¶ 93        A motion for a new trial, by contrast, asks the court to set aside the verdict and order a new
       trial if, after weighing the evidence, it concludes that “the verdict is contrary to the manifest
       weight of the evidence.” (Internal quotation marks omitted.) Id. “A verdict is against the
       manifest weight of the evidence where the opposite conclusion is clearly evident or where the


                                                    - 15 -
        findings of the jury are unreasonable, arbitrary and not based upon any of the evidence.”
        (Internal quotation marks omitted.) Maple, 151 Ill. 2d at 454. Because a motion for a new trial
        requires a weighing of the evidence, we defer to the trial court’s judgment; “[w]e will not
        reverse a court’s ruling on a motion for new trial unless it is affirmatively shown that the trial
        court clearly abused its discretion.” Lazenby, 236 Ill. 2d at 101.
¶ 94         Here, Mr. Okic’s motion was properly denied on both grounds. The evidence presented at
        trial not did not overwhelmingly favor Mr. Okic but, in fact, rested on credibility findings that
        were within the province of the jury.
¶ 95         In this medical negligence case, Mr. Okic was required to “establish the standard of care
        by which to measure the physician[’s] conduct, and prove, through affirmative evidence, that
        the defendant[ ] [was] negligent and that the negligence proximately caused [his] injury.”
        Bosco v. Janowitz, 388 Ill. App. 3d 450, 459 (2009). Mr. Okic insists that we must disregard
        Dr. Woo’s testimony because it has “no probative force” and does not qualify as “competent
        evidence,” but in support of this evidence he merely recites his own expert’s conflicting
        testimony. As we have stressed, “[w]here the parties offer conflicting medical testimony
        regarding the applicable standard of care and [the] defendant’s breach of that standard, the jury
        is uniquely qualified to resolve the conflict.” Swaw v. Klompien, 168 Ill. App. 3d 705, 711
        (1988). Such is the case here, where Dr. Blond and Dr. Woo presented two different views on
        the applicable standard of postsurgical care.
¶ 96         The result in this case also turned on conflicting lay testimony regarding when Dr. Diniotis
        was told that Mr. Okic was experiencing symptoms like severe pain, jaundice, and white stools.
        Mr. Okic and Ms. Okic testified that they made Dr. Diniotis aware of such symptoms as early
        as September 8, 2012. Dr. Diniotis testified that, according to his notes, he did not receive this
        information until September 22, when he promptly admitted Mr. Okic to the hospital for
        diagnostic testing.
¶ 97         The jurors in this case were thus asked to make classic credibility determinations, and we
        will not substitute our own judgment for theirs in such matters. Mr. Okic has simply not met
        the high standards for either a judgment n.o.v. or a new trial.

¶ 98                                       IV. CONCLUSION
¶ 99        For the reasons stated above, we affirm the judgment of the trial court on the jury’s verdict
        in favor of Dr. Diniotis. Although Mr. Okic also challenges certain limitations the circuit court
        placed on the evidence of damages he was able to present at trial, he concedes that these issues
        are only relevant if we reverse and remand the case for a new trial. Because we decline to do
        so, we do not reach them.

¶ 100      Affirmed.




                                                    - 16 -